MEMORANDUM **
Ascención Hernandez-Dominguez appeals his guilty-plea conviction and 51-month sentence for illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326. Hernandez-Dominguez’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez-Dominguez has filed a pro se supplemental brief and a pro se motion for appointment of new counsel.
Counsel’s brief raises the potential issue that Hernandez-Dominguez’s guilty plea and waiver of his right to appeal were not knowingly and voluntarily made because he could not have understood which appellate issues he was waiving until after he was sentenced. We have repeatedly rejected this contention, and do so here. See United States v. Navarro-Botello, 912 F.2d 318, 320-21 (9th Cir.1990); United States v. Nguyen, 235 F.3d 1179, 1184 (9th Cir.2000)
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Hernandez-Dominguez was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
In light of our disposition, we do not reach the issues raised in Hernandez-Dominguez’s pro se supplemental brief.
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, Hernandez-Dominguez’s pro se motion for appointment of new counsel is DENIED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.